Citation Nr: 0904638	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-42 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to an increased rating for a 
left knee disability.  A March 2008 Board decision remanded 
the case for further development. 


FINDING OF FACT

Since August 16, 2003, the Veteran's left knee disability 
(status post arthroscopy and medial meniscal repair with 
osteoarthritis) has been manifested by subjective complaints 
of pain, stiffness, grinding, popping, locking, and giving 
way, and objective findings of degenerative changes, 
extension limited to 12 degrees on one occasion, but overall 
limited as most to 5 degrees, flexion limited at most to 80 
degrees, crepitation, patellar grind, some instability, 
locking, effusion, and tenderness to palpation.  There is no 
clinical evidence of dislocation, ankylosis, or subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for a 
left knee disability have been met since August 16, 2003.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 
4.17a, Diagnostic Codes (DCs) 5010, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2008).

2.  The criteria for a separate 10 percent rating for slight 
instability of the left knee are met since August 16, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.71a, Diagnostic Codes (DCs) 5010, 5256, 5257, 5258, 
5259, 5260, 5261, 5262 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. However, those provisions of should only 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 
4.45 (2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2008).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  With 
respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  The 
criteria for the evaluation of traumatic arthritis (DC 5010) 
direct that the evaluation be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003. 
38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§  4.2, 
4.6 (2008).

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257.  Evaluation of 
a knee disability under both of those diagnostic codes does 
not amount to pyramiding.  However, a separate rating must be 
based on additional compensable level of disability.  38 
C.F.R. § 4.14 (2008); VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).

The Veteran's left knee disability has been rated 10 percent 
disabling under DC 5259.  38 C.F.R. § 4.71a, DC 5259 pertains 
to the symptomatic removal of semilunar cartilage.  
Diagnostic Codes 5003 and 5010, which pertain to arthritis, 
5260 and 5261, which pertain to limitation of flexion and 
extension of the leg, respectively, 5257, which pertains to 
subluxation or lateral instability, and 5258, which pertains 
to dislocation of semilunar cartilage with frequent episodes 
of "locking," pain, and effusion of the joint, are also 
potentially applicable in this instance.  38 C.F.R. § 4.71a, 
DCs 5003, 5010, 5260, 5261, 5257, 5258. 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.  Specifically, the treatment records and 
the September 2003, March 2005, August 2005, and July 2008 VA 
examinations do not demonstrate any objective finding of 
ankylosis of the left knee.  Additionally, no impairment of 
the tibia or fibula, or genu recurvatum, has been diagnosed.

Under DC 5260, which contemplates limitation of leg flexion, 
a zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

The first clinical record regarding the Veteran's claim for 
increase for his left knee disability is a VA examination in 
September 2003.  At that time, the Veteran had extension of 
the left knee to 12 degrees, and flexion to 120 degrees, with 
pain at full extension and pain at 120 degrees flexion.  The 
VA examiner did not record range of motion testing on 
repetitive use.

On VA examination in March 2005, the Veteran had extension of 
the left knee to 0 degrees, and flexion to 100 degrees, with 
pain at 100 degrees flexion.  The VA examiner did not record 
range of motion testing on repetitive use. 

On VA examination in August 2005, the Veteran had 
hyperextension of the left knee to minus 10 degrees, and 
limited flexion to 90 degrees, with crepitus.  With use, 
there was no discernable change in range of motion.  

Private treatment records dated from June 2006 to May 2007 
reveal complaints of and treatment for left knee pain.  In 
March 2007, the Veteran had extension of the left knee to 5 
degrees, and flexion to 130 degrees.  In April 2007, he had 
extension of the left knee to 5 degrees, and flexion to 90 
degrees.  In both April and May 2007, there was positive 
McMurray and medial Apley testing. 

The Veteran sought treatment at the VA for left knee pain 
from May 2006 to January 2008.  He was administered steroid 
injections in June 2007 and was fitted for a left knee brace 
in July 2007.  The Veteran complained of continuous pain 
during this time period, with tightness and tenderness in the 
knee.  Range of motion testing, however, was not recorded in 
these records. 

On VA examination in July 2008, the Veteran had passive 
extension of the left knee to 0 degrees, and passive flexion 
to 90 degrees, with significant pain and weakness.  He had 
active extension of the left knee to 0 degrees, and active 
flexion to 80 degrees.  The examiner was unable to move the 
Veteran through full range of motion testing due to 
complaints of pain. 

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Range 
of motion testing in September 2003 revealed extension 
limited to 12 degrees.  In March 2005 and July 2008, he had 
full extension of the left knee, or extension to 0 degrees.  
Range of motion testing in March 2007 and April 2007 showed 
extension to 5 degrees.  An August 2005 range of motion 
testing showed extension to minus 10 degrees, demonstrating 
hyperextension.  The record reflects that, at worst, the 
Veteran's extension was limited to 5 degrees.  Extension 
limited to 12 would warrant a 10 percent rating.  However, 
because range of motion testing at all other times revealed 
extension limited at most to 5 degrees, and on some occasions 
much less, it appears that the 12 degrees of extension 
measurement is representative of a temporary exacerbation 
rather than a true representation of the extent to which his 
left knee disability limits the extension of his left knee.  
Because the evidence demonstrates that the Veteran has had 
noncompensable limitation of left knee extension since August 
2003, when his claim for an increased rating was filed, the 
Board finds that DC 5261 cannot serve as a basis for an 
increased rating in this case.  Similarly, DC 5260 cannot 
serve as a basis for an increased rating in this case.  The 
flexion of the Veteran's left knee would have to be limited 
to 45 degrees in order to warrant a compensable rating of 10 
percent.  Here, the evidence reflects that the flexion of the 
Veteran's left knee has been limited to 80 degrees at worst.  
Flexion to 80 degrees does not warrant a compensable rating 
under DC 5260.

The Board has determined that the Veteran is not entitled to 
a compensable rating under either DC 5260 or 5261, based upon 
a strict analysis of his recorded ranges of motion.  Given 
that he did not meet the criteria for a compensable rating 
under either of the diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004). VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria for a compensable rating under both DC 5260 and DC 
5261 were met.  In this case, there is no basis for a 
compensable rating under either of DC 5260 or DC 5261.

Next, the rating criteria for DC 5257 (other impairment of 
the knee) provides that a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, DC 5257.  Under 38 C.F.R. § 4.31, where 
the criteria for a compensable rating under a diagnostic code 
are not met, and the schedule does not provide for a zero 
percent evaluation, as in DC 5257, a zero percent rating will 
be assigned when the required symptomatology is not shown. 38 
C.F.R.  § 4.31 (2008).

On September 2003 VA examination, the Veteran complained that 
he felt constant pain in his left knee.  The knee would 
occasionally "give out" and he wore a brace for support 
while walking.  Physical examination revealed normal 
stability and mobility.  X-ray examination revealed mild 
narrowing of the medial compartment of the patellofemoral 
joint, which was consistent of patellofemoral chondromalacia 
and the early stages of degenerative joint disease.  A left 
knee arthroscopy was recommended.  On March 2005 and August 
2005 VA examinations, the Veteran again complained of his 
knee giving way, as well as experiencing frequent pain, 
popping of the knee, stiffness, and flare-ups after prolonged 
activity.  August 2005 physical examination showed 
significant popping and crepitus, but found no instability.  
Private and VA treatment records dated from June 2006 to May 
2007 evidence similar complaints, such as left knee 
tenderness, giving way, pain, and grinding.  April 2007 and 
May 2007 records reflect positive McMurray testing and 
positive Apley grind testing.  The most recent July 2008 VA 
examiner found instability in the left knee as evidenced by 
the Veteran's complaints and by X-ray examination, which 
again showed significant chondromalacia, as well as a 
worsening of the Veteran's osteoarthritis.  However, the 
Veteran demonstrated normal ligament stability.  

Because various treatment records and testing for instability 
on September 2008 VA examination reveal instability of the 
left knee, and resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that the Veteran is entitled to 
a separate 10 percent rating for slight instability.  The 
Veteran is competent to report experiencing instability, as 
the perception of instability comes to him through his 
senses, and he has reported experiencing such instability 
since the time he filed his claim, the Board finds that he is 
entitled to a separate 10 percent rating for instability 
effective August 16, 2003.  Furthermore, that instability was 
confirmed at the most recent VA examination  Layno v. Brown, 
6 Vet. App. 465 (1994).  In addressing whether he is entitled 
to a rating higher than 10 percent, the Board finds that he 
is not, as the Veteran's lateral collateral ligament and 
medial collateral ligament, as well as his anterior cruciate 
ligament and posterior cruciate ligament, have continuously 
been found to be within normal limits since 2003, thus 
indicating normal ligament stability.  Evidence of the 
Veteran's knee slipping or giving way, with otherwise normal 
stability of the ligaments, may not be found to equate to 
moderate instability.  

The Veteran is currently in receipt of a 10 percent rating 
under DC 5259, which pertains to the symptomatic removal of 
semilunar cartilage.  As a 10 percent rating is the maximum 
rating available under that diagnostic code, DC 5259 cannot 
serve as a basis for an increased rating.  38 C.F.R. § 4.71a, 
DC 5259.  The Board, however, finds that the symptomology 
associated with the removal of the semilunar cartilage has 
increased such that the Veteran is entitled to a 20 percent 
rating under DC 5258.  

Under Diagnostic Code 5258, a 20 percent rating is warranted 
where there is dislocation of semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, DCs 5258.  In this case, in 
addition to reporting frequent episodes of the left knee 
"giving way," the Veteran has reported painful episodes of 
locking and popping of the left knee.  On VA examination in 
September 2003, the Veteran reported that he had been 
experiencing recurring knee pain since medial meniscal 
surgery in 1993.  He was found to have some mild tenderness 
over the medial joint line.  The Veteran was noted to display 
visible discomfort on examination, with significant guarding 
of the knee.  X-ray examination revealed mild medial 
compartment degenerative changes following meniscal tear 
repair.  On March 2005 and August 2005 VA examinations, the 
Veteran again reported stiffness and locking of the knee.  He 
reported that, as a result of these episodes, he had fallen a 
number of times.  He also experienced frequent flare-ups of 
the knee joint, which caused him sharp pain.  A June 2006 VA 
physical therapy record shows that the Veteran complained of 
pain in the medial knee compartment and tightness in the 
posterior knee compartment.  The assessment was 
osteoarthritis with joint effusion.  A private April 2007 MRI 
revealed a tear of the medial meniscus with degenerative 
changes, with high-grade chrondromalacia throughout the 
medial compartment.  On July 2008 VA examination, the knee 
was tender over the mediolateral joint line and mildly 
swollen.  Range of motion testing demonstrated significant 
stiffness and pain.  The examiner noted that the left knee 
condition was worsening.  Based on the Veteran's complaints 
of locking of the knee with episodes of falling and frequent 
pain, as well as clinical findings of a left knee meniscal 
tear with degenerative changes and joint effusion that 
warrants future arthroscopic surgery, the Board finds that 
the Veteran's left knee disability more closely approximates 
the criteria set out in DC 5258, and therefore the Veteran is 
entitled to a 20 percent rating under DC 5258.  In 
determining that the Veteran is entitled to a 20 percent 
rating under DC 5258, the Board concludes that the Veteran is 
not entitled to a separate 10 percent rating under DC 5259, 
under which he is currently rated, because there is no other 
symptomology associated with the removal of semilunar 
cartilage that has not been accounted for by the 20 percent 
rating under DC 5258 and the 10 percent rating under DC 5257.  
To also grant a separate 10 percent rating under 5259 in this 
case would amount to pyramiding.  38 C.F.R. § 4.14 (2008).

The Veteran has been shown on X-ray examination to have 
osteoarthritis in his left knee.  Specifically, there were 
early signs of degenerative changes noted on X-ray 
examination as early as February 1999.  Subsequent X-ray 
examinations have shown more moderate amounts of degenerative 
changes.  Where there is limitation of motion, but the 
limitation of motion is noncompensable under the limitation 
of motion diagnostic codes, X ray confirmation of the 
affected joint will warrant a 10 percent rating under DC 
5003.  Also, under DC 5003, a 10 percent rating may apply 
where limitation of motion is absent, but there is X-ray 
evidence of arthritis involving two or more major joints or 
involving two or more minor joint groups.  38 C.F.R. § 4.71a, 
DC 5003.  The knee is considered a major joint.  In this 
case, the Veteran has noncompensable limitation of motion of 
his left knee.  However, the Veteran has been granted a 10 
percent disability rating under a diagnostic code predicated 
upon limitation of motion (DC 5258).  As the Veteran is 
already in receipt of a 10 percent disability rating under a 
diagnostic code predicated upon limitation of motion, he is 
not entitled to a separate 10 percent rating under either DC 
5003 or 5010.  38 C.F.R. §§ 4.14, 4.71a, DC 5010, Note 1.

The Veteran contends that his left knee disability flares up 
when walking or climbing stairs, or standing for a prolonged 
period of time.  However, even if the Veteran does experience 
flare-ups of his left knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 45 degrees flexion or 10 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the further 
limitation due to pain results in the left knee being limited 
to a sufficient extent to warrant a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected knee disability.  The 
evidence does not show that the Veteran's knee disability is 
productive of marked interference with employment which would 
be exceptional for that envisioned by the rating schedule at 
the Veteran's current rating nor does the evidence show 
frequent hospitalization related to the knee.  Rather, the 
evidence shows that the Veteran is employed full-time, and 
while he is not able to complete high impact activities, his 
employer has accommodated his disability, such as by 
providing a golf cart for travel around the employment site.  
The evidence also does not show frequent hospitalization due 
to the disability.  For these reasons, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the 
Veteran's left knee disability has warranted no more than a 
20 percent rating pursuant to DC 5258 since August 18, 2003.  
Additionally, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran has been entitled to a 
separate 10 percent rating for slight instability of the left 
knee pursuant to DC 5257 since August 18, 2003.  All benefit 
of reasonable doubt has been resolved in favor of the 
claimant in making this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, December 
2004, and May 2008; a rating decision in December 2003; a 
statement of the case in September 2004; and supplemental 
statements of the case in March 2005 and September 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained four medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating of 20 percent for locking, pain, and 
effusion of the joint under DC 5258 is granted.

A separate 10 percent rating under DC 5257 for slight 
instability of the left knee is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


